COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                    NO. 2-08-075-CV


IN RE LESLIE RAY LAMBERT                                              RELATOR

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                          MEMORANDUM OPINION 1

                                       ------------

        The court has considered relator’s petition for writ of mandamus. No

petition for bill of review could be located. The court is of the opinion that

relief should be denied. Accordingly, relator’s petition for writ of mandamus is

denied.




                                                      PER CURIAM


PANEL A: DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: March 4, 2008




  1
      See T EX. R. A PP. P. 47.4.